FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                  No. 08-30013
               Plaintiff-Appellee,
                                             D.C. No.
                  v.                     CR-05-00104-FVS

 MATTHEW ROBERT DESCAMPS,
           Defendant-Appellant.                ORDER


    On Remand from the United States Supreme Court

                 Filed September 16, 2013

    Before: William A. Fletcher, Ronald M. Gould, and
            Richard C. Tallman, Circuit Judges.


                          ORDER

   The original decision entered by this court in this matter,
United States v. Descamps, 466 F. App’x 563 (9th Cir. 2012)
(unpublished), was reversed by the Supreme Court of the
United States. See Descamps v. United States, 133 S. Ct.
2276 (2013). We, in turn, reverse and remand to the district
court for further proceedings, consistent with the Supreme
Court’s opinion.

   REVERSED and REMANDED.